Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 1 of 14 PageID #: 5019




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 PUREWICK CORPORATION,                            )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 19-1508 (MN)
                                                  )
 SAGE PRODUCTS, LLC,                              )
                                                  )
                        Defendant.                )

                                     MEMORANDUM ORDER

       At Wilmington this 17th day of February 2021:

       IT IS HEREBY ORDERED that the claim terms of U.S. Patents No. 8,287,508 (“the ’508

Patent”) and No. 10,376,407 (“the ’407 Patent) with agreed-upon constructions are construed as

follows (see D.I. 117 at 3, 11):

               1.      “an elongated exterior of the container” / “an elongated container” needs no
                       construction and will be given its plain meaning (’508 Patent, claims 1, 17)

               2.      “hence inward” will be given its ordinary meaning (’407 Patent, claim 2)

       Further, as announced at the hearing on February 2, 2021, IT IS HEREBY ORDERED that

the disputed claim terms of U.S. Patents No. 10,226,376 (“the ’376 Patent”), No. 10,390,989 (“the

’989 Patent”), and the ’508 and ’407 Patents are construed as follows:

               1.      “the container is closed, except for having an array of openings . . . and at
                       least one outlet port . . .” / “container defining a chamber that is closed at
                       both ends . . . and having an array of openings in an elongated side of the
                       container . . . and at least one outlet port” need no construction. These
                       phrases will be given their plain and ordinary meanings with the
                       understanding that “closed” means “one way for liquid to come in, one way
                       for liquid to go out, and the container holds liquid” (’508 Patent, claims 1,
                       17)

               2.      “array” means “a group of two or more” (’508 Patent, claims 1, 17)

               3.      “moisture-wicking article” / “wicking material” means “an article that
                       moves moisture by capillary action from one surface of the article to the
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 2 of 14 PageID #: 5020




                       other” (’508 Patent, claims 1, 3-6, 17-19; ’376 Patent, claim 9; ’407 Patent,
                       claims 1, 5, 7, 8, 10, 13-15)

               4.      “secured over the array of openings” means “held in place over the array of
                       openings” with the clarification that the component to be secured must be
                       held in place before the article is deployed and independent of deployment
                       (’508 Patent, claims 1, 3, 17-18)

               5.      “casing having [or defining] a fluid reservoir at a first end [and] . . ., a fluid
                       outlet at a second end . . .” means “an outer cover having [or defining] a
                       fluid reservoir at a first end and a fluid outlet at a second end” (’376 Patent,
                       claims 1, 11, 13, 14; ’989 Patent, claim 1)

               6.      “the chamber being defined at least partially by . . . the porous material and
                       the . . . layer of impermeable material” / “the chamber being [partially]
                       defined by a portion of the . . . porous material and a portion of the
                       impermeable material” will be given their plain and ordinary meanings with
                       the clarification to be at least partially defined by the porous material and
                       the impermeable layer, the porous material and the impermeable layer must
                       each touch the chamber at some point (’407 Patent, claims 1, 7, 13)

               7.      “a chamber [of/is void space] positioned” requires no construction and will
                       be given its plain and ordinary meaning (’407 Patent, claims 1, 7, 9, 13)

               8.      “opening of the cavity” will be given its plain and ordinary meaning (’407
                       Patent, claim 7)

       The parties briefed the issues (see D.I. 105) and submitted a joint appendix that included

the patents at issue, expert declarations, excerpts from the patents’ prosecution histories and an

IPR and various types of extrinsic evidence (see D.I. 106; D.I. 107). Sage provided a tutorial

describing the relevant technology. The Court carefully reviewed all submissions in connection

with the parties’ contentions regarding the disputed claim terms, heard oral argument (see D.I. 127)

and applied the following legal standards in reaching its decision:

I.     LEGAL STANDARDS

       “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and




                                                   2
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 3 of 14 PageID #: 5021




customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would

otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

        In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d




                                                   3
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 4 of 14 PageID #: 5022




at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

        In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”

Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

II.     THE COURT’S RULING
        The Court’s ruling regarding the disputed claim terms of the ’376, ’989, ’407, and ’508

Patents was announced from the bench at the conclusion of the hearing as follows:




                                                    4
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 5 of 14 PageID #: 5023




                     Thank you for the arguments today. At issue we have four
             patents and eight disputed terms or phrases.[1]

                     I am prepared to rule on all of the disputes. I will not be
             issuing a written opinion, but I will issue an order stating my rulings.
             I want to emphasize before I announce my decisions that although I
             am not issuing a written opinion, we have followed a full and
             thorough process before making the decisions I am about to state. I
             have reviewed the patents in dispute. I have also reviewed the
             materials in the Joint Appendix, which include portions of the
             prosecution history and an IPR, expert declarations, other patents,
             articles and dictionary definitions. There was full briefing on each
             of the disputed terms. There was also a tutorial on the technology
             submitted by Sage. And there has been argument here today. All of
             that has been carefully considered.

                      As an initial matter, I am not going to read into the record
             my understanding of claim construction law and indefiniteness
             generally. I have a legal standard section that I have included in
             earlier opinions, including in Quest Diagnostics Investments LLC v.
             Laboratory Corporation of America Holdings, No. 18-1436. I
             incorporate that law and adopt it into my ruling today and will also
             set it out in the order that I issue.

                     The parties have proposed similar proposals for the
             definition of person of skill in the art. To the extent there are any
             disagreements, neither party has argued that any differences in the
             proposed definitions of a person of ordinary skill in the art are
             relevant to the issues before me today.

                      Now to my rulings. The first term is two similar phrases -
             “the container is closed, except for having an array of openings . . .
             and at least one outlet port . . .” in claim 1 of the ’508 Patent and
             “container defining a chamber that is closed at both ends . . . and
             having an array of openings in an elongated side of the container . . .
             and at least one outlet port,” in claim 17 of that patent. Plaintiff
             asserts that no construction is needed. Defendant proposes that the
             first phrase means “[t]he only openings on the container are the array
             of openings and the outlet port(s); the container has no other
             openings” and that the second means “[t]he container has no
             openings on either the anterior or posterior end. The container has



1
      The parties originally had ten disputed terms but came to an agreement on two of the terms
      (“an elongated exterior of the container” / “an elongated container” and “hence inward”)
      prior to the hearing.


                                                5
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 6 of 14 PageID #: 5024




              an array of openings in an elongated side of the container and an
              outlet port[s].”

                      Initially, let me say that today the parties agreed that closed
              means there is one way for the liquid to come in and one way for it
              to go out and that the container holds liquid. They also agree that the
              container need not be airtight or sealed and that breaks in the surface
              are allowed.

                      With that, I conclude that the meaning of the claim language
              at issue is clear and the terms are used in accordance with their
              ordinary meaning. No further construction is necessary.[2] Indeed,
              that also appears to be agreed-upon as in the briefing, Defendant
              acknowledged that “the terms in the claim mean what they say” and
              “the meaning can be ascertained from the claims themselves.”[3]

                      I do not see the need to reorder the words of the term as Sage
              proposes. And I will not read into the claim that the outlet port is an
              opening. Neither the claims nor the specification support a
              construction that defines an outlet port as an “opening.” Claim 1
              distinguishes between the array of openings – referring to them as
              openings – and the outlet port. This is consistent with the
              specification, which in the summary of the invention states that the
              array of openings is how “urine can be drawn into the chamber” and
              distinguishes the openings from the “at least one outlet port through
              which urine can be drawn away from the chamber.”[4]

                      I also am not concluding that the array of openings must be
              the only openings in the container rather than allowing them to be a
              sub-group through which all liquid enters the container because that
              would be inconsistent with the embodiment of the porous glass
              which has pores other than those through which urine passes. But
              the container must still be closed in that there must be one way for
              fluid to enter, one way for it to exit and it must hold liquid.

                     Similarly, with respect to the second phrase in claim 17,
              Sage’s proposed construction removes the word “chamber” and just


2
      U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim
      construction is a matter of resolution of disputed meanings and technical scope, to clarify
      and when necessary to explain what the patentee covered by the claims, for use in the
      determination of infringement. It is not an obligatory exercise in redundancy.”).
3
      (D.I. 105 at 8).
4
      (’508 patent, claim 1; see also 1:60-2:3).


                                                6
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 7 of 14 PageID #: 5025




             refers to the “container.” Different words in a patent claim are
             presumed to have different meanings, however.[5] And here, claim
             17 requires “an elongated container defining a chamber that is
             closed at both ends for collecting urine.” The container defines a
             chamber, and it is the chamber that is “closed at both ends.”

                    The second term is “array,” in claims 1 and 17 of the ’508
             Patent. Plaintiff’s proposed construction is “a group of two or
             more.” Defendant proposes that array means “a regular
             arrangement.”

                    Here, I will construe “array” to mean “a group of two or
             more.” As the parties have pointed out, “array” may be defined as
             “a regular order or arrangement,” but it also may be defined as “a
             group or collection of things.” It is this latter definition that is better
             supported by the intrinsic evidence.

                     For example, the specification of the ’508 Patent states that
             “the array of openings 16 in the container 12 are slotted perforations,
             as shown in FIG 1, openings in a porous material such as frits in a
             porous glass container, or openings in a mesh screen in the wall of
             the container. The openings may have many different arrays, shapes
             and spacings alternative to those of the openings 16 shown in FIG
             1.”[6] Thus, although the “array” in question may include an
             arrangement of openings, it may also consist of an irregular series
             of openings, like those in fritted glass.[7] Defendant’s construction
             would not include an irregular series of openings contemplated by
             the patent.

                     Plaintiff’s construction is also consistent with the way the
             patentee used the term in the ’376 Patent, which at column 7, lines
             8 through 10 states: “The permeable support 140 can define one or
             more openings (e.g., an array of openings) to allow for fluid flow
             from the permeable membrane 130 to the reservoir 110.” This is
             extrinsic evidence to the ’508 Patent, but it is evidence of how the
             term is used and understood by those of skill in the art.



5
      See Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005).
6
      (’508 Patent at 3: 38-44).
7
      (See D.I. 107 Ex. 15 (porosity of a given “grade” is provided as a range of individual pore
      sizes:“[t]his should correlate with the average pore size of the whole frit. This also says
      nothing about the specific shape of the pores; some could be long and narrow, with the
      same functional aperture as those that are closer to round.”))


                                                 7
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 8 of 14 PageID #: 5026




                     Defendant’s argument that Plaintiff’s construction renders
              the word “array” unnecessary because “openings” is already plural,
              and therefore implies two or more, does not change my construction.
              The use of the plural form indicates “more than one thing,” but does
              not necessarily require a “grouping” of those things, which is
              required in my construction.

                      The third term is “moisture-wicking article” or “wicking
              material,” which is in claims 1, 3 through 6, 17 through 19 of the
              ’508 Patent, claim 9 of the ’376 Patent and claims 1, 5, 7, 8, 10, and
              13 through 15 of the ’407 Patent. Plaintiff proposes the construction:
              “[a]n article that moves moisture by capillary action from one
              surface of the article to the other.” Defendant proposes “an article
              that includes a permeable material with a high absorption and
              permeation rate, such as gauze, felt, terrycloth, thick tissue paper,
              and paper towel.” The parties agree that the term means the same
              thing in all three patents. And the parties agree that the ordinary
              meaning of wicking includes moving moisture from one surface to
              another surface by capillary action.

                     Here, I will construe this term consistent with its ordinary
              meaning as “[a]n article that moves moisture by capillary action
              from one surface of the article to the other.”

                       As PureWick’s expert, Dr. Collins, opined in his declaration,
              a “wicking material refers to a material that moves liquid through it
              from one surface to the other instead of absorbing or trapping the
              liquid within the fabric’s fibers.”[8] Therefore, a wicking material is
              a permeable material that absorbs very little water into the material’s
              fibers.[9] Similarly, Sage’s expert, Dr. Newman, opined that
              moisture wicking articles “broadly speaking are materials that allow
              fluid to be transported from one area in the material to another area,
              e.g., via capillary action.”[10]

                      That is the way the term is used in the patents. For example,
              the ’376 Patent states that “The permeable membrane 130 can be
              configured to wick fluid away from the urethral opening and/or the
              skin of the user.”[11]


8
      (D.I. 107 Ex. 17 at ¶ 37).
9
      (Id.)
10
      (Id.)
11
      (’376 Patent at 6:28-30).


                                                8
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 9 of 14 PageID #: 5027




                     I reject Sage’s construction that includes absorption and
              permeation rate because it improperly conflates the property of
              “wicking” with the separate properties of absorption and
              permeation. As Dr. Collins explained, although materials can
              provide for wicking, absorption and permeation, these are different
              properties.[12] And the patents treat them as different properties.

                      The ’508 Patent contrasts the “moisture-wicking article” of
              the claimed invention with a “moisture-absorbent material”
              disclosed in the prior art Kuntz reference.[13] The ’508 Patent
              describes Kuntz as disclosing a “pad containing a core of moisture
              absorbent material,” and “urine that is expelled by the person is
              passed into and absorbed by the moisture absorbent material.”[14]
              The invention of the ’508 Patent, however, is described as a device
              that draws “urine into a moisture-wicking article” and then draws
              the urine “into the urine collection device from the moisture-
              wicking article.”[15]

                      Similarly in the ’376 Patent, the specification states that
              “permeable membrane” that “can be formed of a material that has
              permeable properties with respect to liquids such as urine.”[16] It
              states that “[t]he permeable properties,” which “can be wicking,
              capillary action, diffusion, or other similar properties or processes,”
              which are referred to in the patent as “‘permeable’ and/or
              ‘wicking.’”[17] And although the specification notes that “[t]he
              permeable membrane 130 can have a high absorptive rate and a high
              permeation rate such that urine can be rapidly absorbed by the
              permeable membrane 130 and/or transported through the permeable
              membrane 130,” a high absorptive rate and high permeation rate is
              not required.[18] The permeable membrane can also “be configured



12
      (D.I. 107, Ex. 100 at ¶ 41).
13
      (’508 Patent at 1:24-26 (distinguishing U.S. Patent No. 4,747,166 to Kuntz (Ex. 19))).
14
      (’508 Patent at 1:15-24; see also D.I. 107 Ex. 19 at 2:48-51).
15
      (’508 Patent at 1:53-59).
16
      (’376 Patent at 6:12-14).
17
      (Id. at 6:14-17).
18
      (See also ’376 Patent at 35:39-42 (“For example, the permeable support 2840 can have an
      exterior surface with wicking properties, a high absorptive rate, and/or a high permeation


                                                9
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 10 of 14 PageID #: 5028




             to wick fluid away from the urethral opening and/or the skin of the
             user such that the dampness of the skin of the user is lessened and
             infections are prevented.”[19]

                     Finally, the ’407 Patent also describes the “wicking
             material” as a material through which liquid moves. For example,
             claim 1 discloses “a receptacle . . . configured to draw urine flowing
             from said penis through the flexible wicking material and the porous
             material into the chamber.” Likewise, the specification states that
             the “urine . . . can be drawn through the wicking material and the
             porous material into the chamber.”[20] The ’407 Patent says nothing
             about absorption and permeation.

                    The fourth term is “secured over the array of openings,”
             which appears in claims 1, 3, 17 and 18 of the ’508 Patent. Plaintiff
             proposes the construction “attached over the array of openings.”
             Defendant proposes the term means “held in place over the array of
             openings.”

                     The crux of the dispute is whether the moisture-wicking
             article must be secured before it is deployed. Here, I will construe
             the term to mean “held in place over the array of openings” with the
             clarification that it must be held in place before it is deployed and
             independent of deployment.

                     This is supported by the intrinsic evidence. For example, at
             column 4, lines 1 through 9, the patent states that the moisture-
             wicking article can “be secured over the array of openings 16 by
             applying elastic bands 22 about the moisture-wicking,” and that it
             “can be secured to the container by such means as spring clips, with
             water-resistant adhesive tape, Velcro fasteners, zippers, and snaps,”
             or can be “in the form of a sock or sleeve that slips snugly over the
             container.”[21]

                    The intrinsic evidence supports a construction that requires
             the securing prior to disposing or putting it by a person’s body. For
             example, the claims of the ’508 Patent first claim securing the


      rate such that urine can be rapidly absorbed and/or transported therethrough.”) (emphasis
      added)).
19
      (Id. at 6:17-33:14).
20
      (’407 Patent at 3:49-60).
21
      (See also ’508 Patent at 3:59-67; 5:3-9; claim 18).


                                              10
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 11 of 14 PageID #: 5029




              moisture-wicking article to the container and then disposing or
              putting the secured article in contact with the body.

                      The specification of the ’508 Patent similarly references the
              secured article being disposed into contact with a person. For
              example, at column 3, lines 45 through 49, the patent states: “The
              exterior of the container 12 is configured for enabling a moisture-
              wicking article 20 to be secured over the array of openings 16 and
              for enabling the secured moisture-wicking article 20 to be disposed
              in contact with the region of a female body surrounding the urethral
              opening.”[22]

                      Similarly at column 2, lines 15 through 22, the patent refers
              to a method of transporting urine in the present invention. It lists
              steps - step (b) is the securing step which occurs before step (c)
              which is placing the secured article in contact with the person.

                     The fifth term is “casing having [or defining] a fluid
              reservoir at a first end [and] . . ., a fluid outlet at a second end . . .,
              which appears in claims 1, 11, 13, and 14 of the ’376 Patent and
              claim 1 of the ’989 Patent. Plaintiff proposes the construction “an
              enclosure having [or defining] a fluid reservoir and a fluid outlet.”
              Alternatively, Plaintiff suggests replacing “enclosure” with “an
              outer cover” within its construction. Defendant proposes the
              construction “[a] casing secures a filling [in this case a permeable
              support] by surrounding and enclosing it at least partially on all
              sides. The casing has [or defines], among other things, a fluid
              reservoir and a fluid outlet. A backing/impermeable layer in
              combination with securing portions for other components is not a
              casing.”

                     Here, the parties seem to agree that the ordinary meaning of
              a casing is “something that encases.” The crux of their dispute,
              however, is whether a casing as claimed must include all of the
              additional elements Defendant seeks to import as well as the
              negative limitation that a backing layer in combination with
              securing portions for other components is not a casing.

                      I agree with Plaintiff that the claim term does not require
              reading in the limitations (or negative limitation) Defendant
              proposes. And I will construe the term to mean “an outer cover
              having [or defining] a fluid reservoir at a first end and a fluid outlet
              at a second end.”



22
      (See also id. at 1:64-2:3).


                                                  11
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 12 of 14 PageID #: 5030




                      This is consistent with the words of the claims. Claim 1 of
              both the ’376 and ’989 Patents requires “a fluid impermeable casing
              having a fluid reservoir at a first end, a fluid outlet at a second end,
              and a longitudinally extending fluid impermeable layer coupled to
              the fluid reservoir and the fluid outlet.”

                      Neither the claims nor the specification refer to a filling. The
              specification has some embodiments in which the permeable
              support is in the casing,[23] but the claims do not have language that
              requires that. Similarly, the specification references embodiments in
              which the casing surrounds the permeable membrane,[24] but the
              claims do not require that.

                      Finally, I will not import Defendant’s proposed negative
              limitations into the language of the claim. “Negative limitations will
              generally not be added to claim terms without ‘express disclaimer
              or independent lexicography in the intrinsic record that justifies
              including the negative limitation.’”[25] Here, I find no such express
              disclaimer or lexicography in the pieced-together different parts of
              the specification and prosecution that Defendant cites. Nor do I find
              that the portions of the specification - aside from the disclaimer
              require me to read in the limitation proposed if, contrary to the way
              I read Defendant’s proposed language, it were not found to be a
              negative limitation.

                       The sixth term is “the chamber being defined at least
              partially by . . . the porous material and the . . . layer of impermeable
              material” / “the chamber being [partially] defined by a portion of the
              . . . porous material and a portion of the impermeable material,” as
              appears in claims 1, 7, and 13 of the ’407 Patent. Plaintiff contends
              that no construction is necessary. Defendant has proposed that the
              language be construed “[t]he chamber is defined [at least partially]
              by the porous material and the impermeable layer/material. A
              chamber is not defined by the porous material and impermeable
              layer/material if there are other material(s) between the porous
              material and impermeable layer/material.”


23
      (E.g., ’989 Patent at 21:31-33 (“In some implementations , the impermeable casing 1504
      can be configured to contain a permeable membrane disposed over a permeable support.”);
      ’989 Patent at 21:50-60 (“… The permeable membrane 1530 and the permeable support
      1540 can be positioned within the impermeable casing ….”)).
24
      (E.g., id. at 24:51-58).
25
      Novartis Pharm. Corp. v. Par Pharm., Inc., C.A. No. 14-1494-RGA, 2015 WL 7566615,
      at *4 (D. Del. Nov. 23, 2015).


                                                 12
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 13 of 14 PageID #: 5031




                     Here, the dispute is over adding to the construction the
             sentence in Defendant’s proposal as to when a chamber is not
             defined by the requisite materials which Defendant asserts is based
             on disclaimers during prosecution when the patentee tried to
             distinguish prior art references.

                    Here, I will construe the term to have its ordinary meaning
             with the clarification that to be at least partially defined by the
             porous material and the impermeable layer, the porous material and
             the impermeable layer must each touch the chamber at some point.

                     I do not believe the statement of disclaimer that Defendant
             proposes is appropriate as I think it is broader than what was
             discussed during the prosecution and certainly broader than
             anything that was clearly and unambiguously disclaimed.[26]
             Defendant’s proposed disclaimer prohibits any other material to be
             between the two things defining the chamber. But as discussed
             during the argument today, both the Suzuki reference and the Kuntz
             reference had additional materials in the chamber itself that were in
             effect between the two parts defining the chamber. Thus, in the
             absence of a clear and unambiguous disclaimer supporting
             Defendant’s proposal, I cannot accept it.

                     The seventh term is “a chamber [of/is void space]
             positioned,” as appears in claims 1, 7, 9, and 13 of the ’407 Patent.
             Plaintiff proposes that no construction is necessary. Defendant has
             proposed construing this language to mean “[a]n enclosed space or
             compartment [of void space] placed in a certain position.”

                     I agree with Plaintiff that no construction of this language is
             necessary. The language is clear and unambiguous. Indeed, the term
             chamber is used in the ’508 Patent and the parties did not seek to
             construe it. Defendant’s proposed construction adds nothing in
             terms of clarity or precision; in fact, by saying it’s enclosed even
             though there must be inlets and an outlet, it may add ambiguity. So
             I will not add that limitation.




26
      See Continental Circuits LLC v. Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019) (“To
      disavow claim scope, the specification must contain expressions of manifest exclusion or
      restriction, representing a clear disavowal of claim scope.”) (internal quotation omitted);
      see also Citrix Systems, Inc. v. Workspot, Inc., C.A. No. 18-588-LPS, 2020 WL 5634219,
      at *4, 7 (D. Del. Sept. 21, 2020) (requiring “clear and unambiguous disclaimer of claim
      scope”).


                                               13
Case 1:19-cv-01508-MN Document 128 Filed 02/17/21 Page 14 of 14 PageID #: 5032




                     And finally, we have “opening of the cavity” in claim 7 of
             the ’407 Patent. Plaintiff asserts that it means “opening.” Defendant
             asserts that it is indefinite because the term lacks antecedent basis.

                     The parties agree that there is no antecedent basis to the term
             as written. But Plaintiff asks me to correct the claim to remove the
             reference to “the cavity” which would address the lack of antecedent
             basis. I am not at this point on the record before me prepared to
             conclude that correction is not subject to reasonable debate based on
             a review of the specification and the claim language and the
             prosecution history.

                     That being said, for a claim to be held invalid for
             indefiniteness, there must be clear and convincing evidence.[27].
             Here, I conclude that Defendant has not met its burden to show that
             this is indefinite. And I will give the term its plain and ordinary
             meaning for now.

                     But I will say that should there still be a disagreement
             regarding the definiteness of this term in the future, Defendant may
             raise the issue later, if appropriate, after full fact and expert
             discovery.




                                                    The Honorable Maryellen Noreika
                                                    United States District Judge




27
      See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 912 n. 10 (2014) (citing
      Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 95 (2011)).


                                               14
